RECEIVED
AUG 29 2019

TONY A. MOGRE, CLERK

 
  

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

TEN OE LOUISIANA ALEXANDRIA DIVISION
LUKNER BLANC, CIVIL DOCKET NO. 1:19-CV-731-P
Petitioner
VERSUS JUDGE DRELL

WARDEN CHRIS MCCONNELL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

 

JUDGMENT
For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;
IT IS ORDERED that Blanc’s § 2241 Petition (Doc. 1) is DENIED and
DISMISSED with prejudice.

THUS DONE AND SIGNED at Alexandria, Louisiana, this CS day of

Ke L(seT__, 2019.

 

 

 

 

UNITED STATES DISTRICT JUDGE
